   18-03283-KMS Dkt 258 Filed 03/22/19 Entered 03/22/19 09:23:49 Page 1 of 1




                                                    SO ORDERED,



                                                    Judge Katharine Samson
                                                    United States Bankruptcy Judge
                                                    Date Signed: March 22, 2019


      The Order of the Court is set forth below. The docket reflects the date entered.

                             UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI


 IN RE:
       MAGEE BENEVOLENT ASSOCIATION                                          CASE NO. 18-03283 KMS

            DEBTOR .                                                                  CHAPTER 11


                                   ORDER RESETTING HEARING

        This matter came on this date on the Motion to Compel Debtor to Comply with the UST’s

Chapter 11 Operating Guidelines and Reporting Requirements filed by the U.S. Trustee (the

“Motion”) (Dkt. #244) and the Court having considered the facts herein, finds that the hearing on

March 21, 2019, should be continued and reset.

        IT IS, THEREFORE, ORDERED that the hearing on the Motion hereby is continued and

reset for April 18, 2019, at 1:30 p.m., in the William M. Colmer Federal Building, Courtroom 2,

701 Main Street, Hattiesburg, Mississippi.

                                             ##END OF ORDER##



Courtroom Deputy
228-563-1797 (use to advise of settlement)
228-563-1841
